DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the After Final Consideration Pilot Program 2.0 Request filed by the applicant on August 12, 2021.  The applicant’s amendment has been entered.
Terminal Disclaimer
The terminal disclaimer filed on April 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,574,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for managing local microservice development for deployment in a remote microservice architecture, wherein microservices are locally deployed on a computer using a software development kit operating in the computer and a microservice is a component of microservice architecture remotely deployed in a remote computing environment.  One or more requests are routed from the local computer to execute the functions of the locally deployed microservices using a local reverse proxy and via a single URL corresponding to a 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Hart et al. (U.S.2017/0220011 A1; herein referred to as Hart) in view of Mukkamala et al. (U.S. 2017/092414 A1; herein referred to as Mukkamala) does not teach or suggest in detail a method, computer program product, and computer system for managing microservice function requests when the system receives a request originating from a browser to execute a function corresponding to a microservice  locally deployed on the computer using  a software development kit operating on the computer,  wherein the microservice locally deployed on the computer is a component of a microservice architecture remotely deployed in a remote-computing environment and the remote-computing environment contains a remote reverse proxy which fronts and points to the plurality of the microservices of the microservice architecture, and further a local reverse proxy running in the software development kit has access to a session token linking the browser of the computer to the remote reverse proxy in a context of a single user login session, and is configured to route other requests via a single uniform resource locator corresponding to the remote reverse proxy.
Hart is directed to managing an industrial asset cloud computing system comprising a mobile service and a client software development kit.  Hart teaches some of the limitations and elements of the claimed invention: (managing microservice function requests (¶ [0050]) by a computer (¶ [0016]) receiving a request originating from a browser (¶ [0016]) to execute a function (¶ [0122]) corresponding to a microservice locally deployed on the computer (FIG. 1, ¶ [0074]) using a software development kit operating in the computer (Fig. 2, ¶ [0056]) wherein: the microservice locally deployed on the computer is a component of a microservice architecture (e.g. asset cloud computing system 106 with mobile services platform – see Fig. 1) remotely deployed in a remote-computing environment (e.g. IIOT cloud – see Fig. 1, ¶ [0007], ¶ [0041]); a remote reverse proxy (e.g. API gateway 224) fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment (¶ [0076]); a local reverse proxy (see Fig. 2 mobile app container including on device restful services API( ¶ [0059]) running in the software development kit (¶ [0073]) has access to a session token (e.g. client session) linking the browser (e.g. mobile application) of the computer (see Fig. 2 mobile device) to the remote reverse proxy (see Fig. 2, ¶¶[0077-0078])  in a context of a single user login session (see ¶ [0067]].  However Hart does not teach all of the elements of the claimed invention.
Mukkamala is directed to managing an industrial internet of things system where an industrial asset directly connects to an IIOT machine executing a software stack that includes a software development kit to provide cloud connectivity to the industrial asset.  In combination with Hart, Mukkamala teaches some of the limitations and elements of the claimed invention: (the local reverse proxy (e.g. M2H mobile gateway 206, Fig.2, see ¶¶ [0077-0078]), is configured to route other requests via a single uniform resource locator (e.g. redirect address) corresponding to the remote reverse proxy (e.g. API gateway) 1524 see Fig. 15, ¶ ¶ [0106 – 0109], Fig.6, ¶ [0207 – 0209], Fig. 15)).  However, the combination of Hart and Mukkamala does not teach all of the elements of the claimed invention.
In particular, the cited prior art, either singularly or in combination, fails to provide an ordered combination that manages microservice function requests used for deployment in a remote microservice architecture wherein a local reverse proxy operating in a software development kit, after obtaining a session token, is configured to route other requests via a single uniform resource locator corresponding to the remote reverse proxy.  The claimed invention is distinctive from the cited prior art and other analogous art in the field because the claimed invention deploys the local reverse proxy the local reverse proxy running in the software development kit is configured to route other requests via a single uniform resource locator corresponding to the remote reverse proxy) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 13– 14:   ¶ ¶ [0036 -0040], pages 22 – 24: ¶ ¶ [0062 -0067], pages 25 – 27: ¶ ¶ [0070 -0073], Fig. 2, Fig. 5) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444